DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Fig. 3 (claims 1-8) in the reply filed on 04/08/2021 is acknowledged.

Election was made without traverse in the reply filed on 6/10/11.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claims 1-8 “a first to fifth insulating layers, a first to third signal lines” must be shown or marked or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



4.	Claims 1-8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. For examples claims 1-8 describes a first to fifth insulating layers, a first to third signal lines but there are no description or markings which one is what and it is difficult to examine properly. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 recite a first to fifth insulating layers, a first to third signal lines but there are no description or markings and it is not clear which one is what and for examination purpose these elements are interpreted from Fig. 3 as follows:

1st insulating layer 110, 2nd insulating layer as left part of 210, 3rd insulating layer as right part of 210 etc. 1st signal line as left GL, 2nd signal line as right GL, 3rd signal lines as SD etc.

Claims 1, 5 recite “ wherein the first insulating layer 110 is between the substrate 100 and the third signal line SD ” is indefinite as considering rom Fig. 3 as 110 is not between. Appropriate correction is required.

Double Patenting 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 of US Patent No. 10,553,821.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding claim 1: ‘3821 teaches in claim 10 about a flexible display apparatus comprising: 

a substrate (col.1, line 53) including a first area (first area), a second area (second area), and a bending region (bend allowance section); 
a first insulating layer (a  gate insulating layer) on the substrate;
a second insulating layer (a first gate insulating layer) on the first insulating layer in the first area; 
a third insulating layer (a second gate insulating layer) on the first insulating layer in the second area; 
a first signal line (a first conductive layer) on the second insulating layer; 
a second signal line (a second conductive layer) on the third insulating layer; 
a fourth insulating layer (a first inter-layer insulating layer) on the first signal line; 
a fifth insulating layer (a second inter-layer insulating layer) on the second signal line; and
a third signal line (a connection line) on the substrate in the first area, the second area and the bending region;
wherein the first insulating layer is between the substrate and the third signal line.


Even though claim 1 of ‘3821 explicitly talk about wherein the first insulating layer is between the substrate and the third signal line, however claim 1 of ‘3821 teaches a first insulating layer (a  gate insulating layer) on the substrate and a third signal line (a connection line) on the substrate and therefore it would be obvious to meet the claim limitation.


Regarding claims 2: Claim 11 teaches the limitations.
Regarding claims 3: Claim 12 teaches the limitations.

Regarding claims 4-8: Claims 10-12 teaches the limitations


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 9,287,329 A1).


Regarding claim 1: Lee teaches in Fig. 15A about a flexible display apparatus comprising:


    PNG
    media_image1.png
    1068
    1155
    media_image1.png
    Greyscale



a substrate (col.1, line 53) including a first area (GIP area), a second area (active area), and a bending region (bend allowance section); 
a first insulating layer 126 on the substrate;
a second insulating layer GI on the first insulating layer in the first area; 
a third insulating layer GI on the first insulating layer in the second area; 

a second signal line Gate on the third insulating layer; 
a fourth insulating layer ILD1 on the first signal line; 
a fifth insulating layer ILD1/ILD2 on the second signal line; and
a third signal line S/D and 120 on the substrate in the first area, the second area and the bending region;
wherein the first insulating layer is between the substrate and the third signal line (As shown).

Regarding claim 2: Lee teaches in Fig. 9A-9B about the wherein the fourth insulating layer includes a first contact hole and the fifth insulating layer includes a second contact hole,
wherein the third signal line is connected to the first signal line via the first contact hole in the first area, and
wherein the third signal line is connected to the second signal line via the second contact hole in the second area.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize some components in the central portion and the bend portion can be electrically connected via one or more conductive line 120 laid across the bend allowance section of the flexible display for the device to function normally (col.7, lines 5-10).

Regarding claim 3: Lee teaches in Fig. 3A further comprising display elements in the first area not the second area. 

Regarding claim 4: In view of claims 1-2 as explained above, Lee teaches all the limitations.

Regarding claim 5: In view of claims 1, 3 as explained above, Lee teaches all the limitations.

Regarding claims 6-8: In view of claims 1-3 as explained above, Lee teaches all the limitations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897